Name: Commission Regulation (EEC) No 1235/84 of 3 May 1984 altering the basic amount of the import levies on syrups and certain other products in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 5. 84 Official Journal of the European Communities No L 118/9 COMMISSION REGULATION (EEC) No 1235/84 of 3 May 1984 altering the basic amount of the import levies on syrups and certain other products in the sugar sector amount of the levy on syrups and certain other sugar products at present in force should be altered, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 16 (8) thereof, Whereas the import levies on syrups and certain other sugar products were fixed by Regulation (EEC) No 1 1 83/84 (3); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1183/84 to the information known to the Commission that the basic HAS ADOPTED THIS REGULATION : Article 1 The basic amounts of the import levy on the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 1785/81 , as fixed in the Annex to Regulation (EEC) No 1183/84, are hereby altered to the amounts shown in the Annex hereto. Article 2 This Regulation shall enter into force on 4 May 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 74, 18 . 3 . 1982, p. 1 . (3) OJ No L 115, 1 . 5 . 1984, p . 18 . No L 118/ 10 Official Journal of the European Communities 4. 5 . 84 ANNEX to the Commission Regulation of 3 May 1984 altering the basic amount of the import levies on syrups and certain other products in the sugar sector (ECU) CCT heading No Description Basic amount per percentage point of sucrose content and per 100 kg net of the product in question Amount of levy per 100 kg of dry matter 17.02 Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : C. Maple sugar and other syrup 0,4719  D. Other sugars and syrups (other than lactose, glucose and malto-dextrine) : I. Jsoglucose ex II . Other 0,4719 53,81 E. Artificial honey, whether or not mixed with natural honey 0,4719  F. I. Caramelized sugar and molasses containing, in the dry state, 50 % or more by weight of sucrose 0,4719  21.07 Food preparations not elsewhere specified or included : I F. Flavoured or coloured sugar syrups : III . Isoglucose IV. Other 0,4719 53,81